Kirkpatrick, C. J.
— Ackley had recovered a judgment against Steelman, upon which he was taken in execution and committed to Gloucester jail. Being in custody, Steelman gave bond and security for the privilege of the limits. This bond became forfeited by a breach of the condition, and was assigned by the sheriff to Ackley; upon this bond, this suit was brought, and a judgment entered. After the entry of this judgment, the original judgment is reversed in the Supreme Court. I think this judgment must go with it.1
Rossell and Pennington, Justices. — Concurred.
Judgment reversed.

 See Waldron vs. Ely, ante, 79. This point in principle settled two judges against one.